DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Applicant’s election – without traverse- of Group III in the reply filed on May 12, 2022 is acknowledged.

Applicant’s election of species – without traverse – in the reply filed on May 12, 2022 is acknowledged. Applicants elected the following species:
Peptide Sequence: Xaa-Xaa-Tyr-Xaa-Xaa-Thr, wherein all Xaa can be any naturally occurring amino acid residue (SEQ ID NO: 4).
Therapeutic Moiety: S-S-peptide.
Condition to be treated: congestive heart failure.

Status of the Claims
	Claims 87- 103 are currently pending. This is the first office action on the merits of the claims. Non-elected claims 81- 86, and 91- 99 are withdrawn from consideration because they do not encompass the elected subject matter. Claims 87-90, and 100- 103 are currently under consideration.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on Feb. 22, 2021 and May 12, 2022 are being considered by the examiner.
Priority
Priority for the elected species is drawn to provisional application number 62/778,033, effectively filed Dec. 11, 2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 87 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ROBBINS, US 2012/0244136 A1, Pub: Sep. 27, 2012.
Regarding claim 87, Robbins discloses a peptide comprising a CTP consisting of the amino acid sequence APWHLSSQYSRT (SEQ ID NO: 1/ instant SEQ ID NO: 1), which consists of a CTP of the amino acid sequence of instant SEQ ID NO: 4; wherein Xaa = Ser; Xaa = Gln; Tyr = Tyr; Xaa= Ser; Xaa = Arg; and Thr = Thr (instant SEQ ID NO: 5), linked to functional moieties (NBD). 
	Thus, claim 87 is anticipated by Robbins.

Claim rejections – 35 U.S.C.§103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 87, 88, and 100, are rejected under 35 U.S.C. 103 as being obvious by ROBBINS, US 2012/0244136 A1, Pub: Sep. 27, 2012, on IDS dated Feb. 22, 2021; view of CASTEL, Molecules; 16: 3499- 3518 Pub: Apr. 26, 2011.
	BRI: Claim 87- 90, and 100- 103 encompass the elected species: a peptide comprising a CTP consisting of the amino acid sequence Xaa Xaa Tyr Xaa Xaa Thr, wherein Xaa can be any natural amino acid (SEQ ID NO: 4) linked to a therapeutic moiety; a pharmaceutical composition comprising the peptide; and a method of treating congestive heart failure comprising administrating the peptide to a human subject. 
Regarding claims 87, 88, and 100, Robbins discloses a peptide (cargo complexes) comprising a CTP consisting of the amino acid sequence APWHLSSQYSRT (SEQ ID NO: 1/ instant SEQ ID NO: 1), which comprises the CTP consisting of the amino acid sequence SQYSRT, wherein, Xaa = Ser; Xaa= Gln; Tyr = Tyr; Xaa = Ser; Xaa = Arg; and Thr = Thr (instant SEQ ID NO: 4/5); linked to a therapeutic moiety NBT (TALDWSWLQTE (SEQ ID NO: 14)); apoptosis inhibitors; reactive oxygen species scavengers: antioxidants, superoxide dismutase, and catalase, or glutathione peroxidase. (claims 1- 3, and 17; [0090]; [0081]). Robbins teaches amino acid deletion, addition, and substitution. ([0039]; [0040]). Robbins also teaches the use of 12-mer M13 phage display combinatorial library technology in discovery of SEQ ID NO: 1. ([0088]).
	Robbins does not teach a CTP consisting of the amino acid sequence Xaa Xaa Tyr Xaa Xaa Thr, wherein Xaa can be any natural amino acid (SEQ ID NO: 4); or particular to claims 88 and 100- 103; SQYSRT, wherein, Xaa = Ser; Xaa= Gln; Tyr = Tyr; Xaa = Ser; Xaa = Arg; and Thr = Thr (SEQ ID NO: 5).
	Castel teaches the use of phage display combinatorial libraries to identify 6-mers, wherein fixed positions can be artificially imposed on the peptide to reduce the range of confirmations available. (pg. 35, section 2.1).
	Therefore, one having ordinary skill in the art would have the ability to use the CTPs taught by Robbins (specifically, SEQ ID NO: 1) in the course of routine optimization to test effectiveness of variants and design CTPs consisting of 6 amino acid residues. Further, the artisan – using this or another technique known in the art – would have a reasonable expectation of successfully developing combinatorial libraries limited to 6-amino acid CTPs consisting of SEQ ID NO: 4, including species consisting of the amino acid sequence of SEQ ID NO: 5. "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). 

Claims 89 is rejected under 35 U.S.C. 103 as being obvious by ROBBINS, US 2012/0244136 A1, Pub: Sep. 27, 2012, on IDS dated Feb. 22, 2021; view of CASTEL, Molecules; 16: 3499- 3518 Pub: Apr. 26, 2011 – as applied to claims 87, 88, and 100 (rejection (B)).
	Claim 87- 90, and 100- 103 encompass the elected species: a peptide comprising a CTP consisting of the amino acid sequence Xaa Xaa Tyr Xaa Xaa Thr, wherein Xaa can be any natural amino acid (SEQ ID NO: 4) linked to a therapeutic moiety; a pharmaceutical composition comprising the peptide; and a method of treating congestive heart failure comprising administrating the peptide to a human subject.
Regarding claim 89, Robbins discloses a pharmaceutical composition comprising the complex of claims 1- 3. and pharmaceutically acceptable carriers. (claims 7- 9; [0086]).
	Therefore, the differences in the prior art were encompassed in known variations or in principal known in the prior art. The rationale would have been the predictable use of prior art elements according to their established functions. KSR 550 U.S. at 417.
	For these reasons, the instant claim 89 does not recite any new element or new function or unpredictable result, and the examiner invites the applicant to provide evidence demonstrating the novel or unobvious difference between the claimed limitations and those used in the prior art, as mere argument cannot take the place of evidence lacking in the record. Estee Lauder Inc. v. L'Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997).

Claims 90, and 100- 103, are rejected under 35 U.S.C. 103 as being obvious by ROBBINS, US 2012/0244136 A1, Pub: Sep. 27, 2012, on IDS dated Feb. 22, 2021; view of CASTEL, Molecules; 16: 3499- 3518 Pub: Apr. 26, 2011 – as applied to claims 87, 88, 89, and 100 (rejections (B)(C); and in further view of SZETO, US 8,618, 061 B2, Pub: Dec. 31, 2013 (‘601).
Claim 87- 90, and 100- 103 encompass the elected species: a peptide comprising a CTP consisting of the amino acid sequence Xaa Xaa Tyr Xaa Xaa Thr, wherein Xaa can be any natural amino acid (SEQ ID NO: 4) linked to a therapeutic moiety; a pharmaceutical composition comprising the peptide; and a method of treating congestive heart failure comprising administrating the peptide to a human subject.
Regarding claim 90, Robbins discloses methods of treating human subjects suffering from a metabolic defect that damages the heart comprising administering the subject a cargo complexes comprising CTPs linked to antioxidants, ROS scavengers, and inhibitors of apoptosis (IAPs), wherein the cargo inhibits cell death, inhibits arrythmias, or corrects a metabolic defect. (claims 16, 17, and 20). Robbins also teaches limiting reperfusion injuries and decreasing apoptosis, ultimately resulting in prevention of heart failure. ([0005]). Therefore, one of skill practicing the methods of administering the compounds of Robbins would have a reasonable understanding that they were treating heart failure.
Regarding claims 100- 103, Robbins discloses cargo complexes; including peptides comprising CTPs consisting of the amino acid sequences comprising instant SEQ ID NO: 5 (SEQ ID NO: 1), in combination with known ROS scavengers (e.g., antioxidants, SOD, and catalase); as well as, inhibitors of apoptosis (IAPs).
	Robbins does not teach Szeto-Schiller (S-S peptides); specifically, SS-O1, SS-02, or SS-31.
	‘061 discloses that both SS-31 and SS-02 scavenge H2O2 (a reactive oxygen species {ROS}). (Col. 3, lines 25- 26). inhibit linoleic acid peroxidation; and that SS-31 prevents caspase activation. (Col. 3, lines 35- 30; Col.27, lines 20- 40. Col. 5, line 55; Col. 29, lines 6- 35). ‘061 teaches treating stroke with D-Arg-2’6’Dmt-Lys-Phe-NH2 (SS-31) mixed with pharmaceutically acceptable carrier. (Col. 2, lines 19- 27; Col. 14, lines 61- 63; and claims 1- 8). ‘062 also discloses preferred embodiments comprising Tyr-D-Arg-Phe-Lys-NH2 (SS-01) and 2',6'-Dmt-Arg-Phe-Lys-NH2 (SS-02). (Col. 14, lines 40- 50). ‘061 discloses administration to humans and pharmaceutically acceptable carriers. (claims 2 and 3). ‘061 discloses direct administration to cardiac tissue [For example, SS-02 (inhibits mitochondrial peroxide {ROS}production; and lipid peroxidation in cardiac tissue {FIGs. 2 and 13}), and SS-31, prevents lipid peroxidation; inhibits apoptosis in endothelial cells and myocytes of cardiac tissue; reduces infarct size upon reperfusion (Examples 16, 17, 24, 32)]; and direct injection into the coronary artery, or applied to coronary stints. Thus, ‘061 teaches that SS-01, SS-02, and SS-31 are ROS scavengers and IAPs that are suitable for direct administration to ischemic tissues of human subjects.
	Therefore, it would have been obvious to one having ordinary skill in the art that SS-peptides (SS-01, SS-01, AND SS-31) are ROS scavengers and inhibitors of apoptosis in cardiac endothelial and muscle cells. Further, one practicing the methods of Robbins would be motivated by the teachings (e.g., CTPs linked to IAPs and ROS scavengers to decrease the chances of heart failure in human subjects) to substitute one known ROS scavenger, antioxidant, or IAP for another (e.g., small peptide sequences SS-01, SS-02, AND SS-31, as taught by ‘061), and that such a substitution would amount to a mere substitution of equivalents that would be able to be manufactures by known methods of peptide production and purification. In doing so, the artisan would have a high expectation of successfully treating congestive heart failure in a human by administering a peptide comprising a CTP consisting of the amino acid sequence SQYSRT (SEQ ID NO: 4/5) (as taught by Robbins and modified by the teachings of Castel), linked to either SS-01, SS-02, or SS-31, at the time of filing. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 87, 88, and 100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 and 10 of U.S. Patent No. US 9,249,184 B2, Pub: Feb. 2, 2016, in view of CASTEL, Molecules; 16: 3499- 3518, Pub: Apr. 26, 2011.
BRI: Claim 87, 88, and 100 encompass the elected species: a peptide comprising a CTP consisting of the amino acid sequence Xaa Xaa Tyr Xaa Xaa Thr, wherein Xaa can be any natural amino acid (SEQ ID NO: 4) linked to a therapeutic moiety.
Regarding claims 87, 88, and 100, claims 9 and 10 of ‘184 recites a method of treating a human subject suffering from a myocardial infarction, comprising introducing a cargo into a cardiac muscle cell of the human subject comprising administering, to the human subject, a therapeutically effective amount of a complex comprising a cardiac targeting peptide linked to a cargo, where the cargo inhibits cell death, inhibits arrhythmias, improves contractility, lengthens subject survival, or a combination thereof, where the cardiac targeting peptide has the sequence APWHLSSQYSRT (SEQ ID NO:1), where the cargo is selected from an NF-KB inhibitor, NBD peptide, hemeoxygenase, an antioxidant, iNOS, S 1 00Al, superoxide dismutase, catalase, glutathione peroxidase, a TGF~ inhibitor, VEGF, FGF-1 , FGF-2, sonic hedgehog protein, HGF and an IAP. 
	‘184 does not recite a CTP consisting of the amino acid sequence Xaa Xaa Tyr Xaa Xaa Thr, wherein Xaa can be any natural amino acid (SEQ ID NO: 4); or particular to claims 88 and 100- 103; SQYSRT, wherein, Xaa = Ser; Xaa= Gln; Tyr = Tyr; Xaa = Ser; Xaa = Arg; and Thr = Thr (SEQ ID NO: 5).
	Castel teaches the use of phage display combinatorial libraries to identify 6-mers, wherein fixed positions can be artificially imposed on the peptide to reduce the range of confirmations available. (pg. 35, section 2.1).
	Therefore, one having ordinary skill in the art would have the ability to use the CTPs taught by ‘184 (specifically, SEQ ID NO: 1) in the course of routine optimization to test effectiveness of variants and design CTPs consisting of 6 amino acid residues. Further, the artisan – using this or another technique known in the art – would have a reasonable expectation of successfully developing combinatorial libraries limited to 6-amino acid CTPs consisting of SEQ ID NO: 4, including species consisting of the amino acid sequence of SEQ ID NO: 5. "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.". See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) 

Conclusion

Summary of Claims: Claims 87- 90, and 100- 103 are rejected. No claims are presently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658